Anonymous v Anonymous (2017 NY Slip Op 02612)





Anonymous v Anonymous


2017 NY Slip Op 02612


Decided on April 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


305863/14 2768 2767

[*1]Anonymous, Plaintiff-Respondent,
vAnonymous, Defendant-Appellant.

Cohen Clair Lans Greifer Thorpe & Rottenstreich LLP, New York (Bernard E. Clair of counsel), for appellant.
Alter Wolff & Foley LLP, New York (Alan Feighenbaum of counsel), for respondent.
	


Order, Supreme Court, New York County (Ellen Gesmer, J.), entered October 19, 2015, reversed, on the law, without costs, the declaration vacated, and the matter remanded for further proceedings, including discovery and an evidentiary hearing to determine the ownership of the disputed art. Order, same court (Deborah A. Kaplan, J.), entered March 15, 2016, modified, on the law, to direct discovery and a hearing to determine ownership of all disputed works of art purchased during the marriage, and otherwise affirmed, without costs.
Opinion by Webber, J. All concur.
Order filed.